           Case 1:20-cv-05179-VEC Document 19 Filed 06/17/21 Page 1 of 3


                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT
                                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                     DOC #:
 -------------------------------------------------------------- X    DATE FILED:6/17/2021
                                                                :
 UNITED STATES OF AMERICA                                       :
                                                                :
                                              Plaintiff,        :
                                                                :   20-CV-5179 (VEC)
                            -against-                           :
                                                                :        ORDER
 $485,821.65 IN UNITED STATES                                   :
 CURRENCY FORMERLY ON DEPOSIT                                   :
 IN JPMORGAN CHASE BANK, N.A.,                                  :
 ACCOUNT 209715972, HELD IN THE                                 :
 NAME OF “RFTR CORPORATION,”                                    :
 AND ALL FUNDS TRACEABLE                                        :
 THERETO, and $434,122.61 IN UNITED                             :
 STATES CURRENCY FORMERLY ON                                    :
 DEPOSIT IN JPMORGAN CHASE BANK,                                :
 N.A., ACCOUNT 519888635, HELD IN THE                           :
 NAME OF “MOOSHAD CONSULTING                                    :
 NYC, INC.,” AND ALL FUNDS                                      :
 TRACEABLE THERETO,                                             :
                                                                :
                                     Defendants-in-rem. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 17, 2021, the parties appeared for a teleconference;

        IT IS HEREBY ORDERED THAT:

        1. The fact discovery deadline is extended to November 1, 2021. Any extension

             requests must be addressed and mailed to the Undersigned.

        2. A conference will be held in person in Courtroom 443 on November 5, 2021 at

             10:00 a.m.

        3. Information regarding the pro se office is attached to this order.




                                                   Page 1 of 2
        Case 1:20-cv-05179-VEC Document 19 Filed 06/17/21 Page 2 of 3




      The Clerk of Court is directed to mail a copy of this order to Mr. Arena.



SO ORDERED.
                                                   _________________________________
Date: June 17, 2021                                      VALERIE CAPRONI
      New York, NY                                     United States District Judge




                                          Page 2 of 2
           Case 1:20-cv-05179-VEC Document 19 Filed 06/17/21 Page 3 of 3




  Notice For
Pro Se Litigants
As a public health precaution, the New York
Legal Assistance Group’s Legal Clinic for Pro Se
Litigants has temporarily suspended all in-
person client meetings as of Tuesday, March 17,
2020.



Limited scope legal assistance will continue to
be provided, but only by appointment and only
over the phone. During this time, we cannot
assist walk-in visitors to the clinic.



If you need the assistance of the clinic, please
call 212-659-6190 and leave a message,
including your telephone number, and someone
will get back to you as soon as possible. If you do
not leave a message with your telephone
number, we cannot call you back.



Please be patient because our responses to your
messages may be delayed while we transition to
phone appointments.
